Citation Nr: 1549267	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for a left ankle disorder, claimed as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 through August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has perfected a timely appeal of that decision.

Testimony was received from the Veteran during a September 2015 Travel Board hearing.  A transcript of that testimony is associated with the claims file.

The issues of the Veteran's entitlement to service connection for a right knee disorder; a right hip disorder; and a left ankle disorder, each to include as secondary to bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a bilateral pes planus condition that pre-existed his enlistment into active duty service and was asymptomatic at the time of his enlistment.
 
2.  The Veteran has current pain symptoms in both feet that began during his active duty service and has been treated by pain medications and prescribed arch supports.
 
3.  The evidence shows that the Veteran's bilateral pes planus disorder was aggravated during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159. Nonetheless, given the favorable action taken below as to the issue of the Veteran's entitlement to service connection for bilateral pes planus, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such action would result only in delay.

I.  Service Connection for Bilateral Pes Planus

In his claims submissions, the Veteran alleges generally that he is entitled to service connection for bilateral pes planus.  During his September 2015 Board hearing, he testified that pes planus was noted during his enlistment examination.  Although he admitted that he did not seek treatment during service for symptoms or problems in his feet, he recalled that he was issued boots that were too large for his feet and that he experienced pain in his feet while running during training.  He testified that he reported foot pain and was allowed to perform training exercises in his street shoes, which he said did not provide adequate support for his feet during the training exercises.  He testified further that he has had ongoing pain in his feet since service and that he has received VA treatment after his separation from service.  He stated that he has been told that he requires bunion surgery and that he has been issued orthopedic supports for his shoes.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Consistent with the Veteran's Board hearing testimony, the Veteran's June 1980 enlistment examination notes the presence of mild and asymptomatic pes planus in both feet.  In an accompanying Report of Medical History, the Veteran expressly denied having any symptoms in his feet at the time of his enlistment.  As the Veteran testified, he did not receive active treatment for his feet during service, and indeed, the service treatment records make no reference to any in-service treatment or diagnoses related to the Veteran's feet.

Notably, the Veteran's separation examination report is not contained in the service treatment records.  The Board observes that the Veteran's complete service treatment records appear to have been obtained from the National Personnel Records Center in October 2009.  There is no indication, however, that the records obtained are incomplete or that any portion of the Veteran's service department records were missing or separated from those records that were obtained.  Under the circumstances, the record seems to indicate that a separation examination was simply not conducted.

The relevant post-service treatment records consist only of VA treatment records dated from October through November of 2009.  An October 2009 treatment note reflects that the Veteran reported that he was wearing prescribed arch supports in his shoes, but that they were not helping him with his foot symptoms.  Although the Veteran was never afforded a VA examination specifically for his feet, a January 2010 VA examination of the Veteran's right knee and right hip revealed the presence of abnormal shoe wear patterns on both feet, which is consistent with ongoing bilateral pes planus.

Overall, the evidence shows that the Veteran has bilateral pes planus that pre-existed his enlistment into service.  Where, as here, a disability that pre-existed service is noted in the enlistment examination report, the Veteran is not presumed to have been of sound health at the time of his enlistment.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In such cases, service connection may be granted for a pre-existing disability where the evidence shows that the pre-existing disability was aggravated by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A pre-existing disability or disease will be considered to have been aggravated by active duty service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

As noted in the enlistment examination report, the Veteran's pre-existing pes planus was asymptomatic at the time of his enlistment into service.  The Board finds that the Veteran's testimony that he began experiencing symptoms in his feet is credible.  Also consistent with his assertion that he has had ongoing foot problems since his separation from service, the available post-service treatment records document ongoing complaints of foot pain and that the Veteran has been using foot supports without any resulting improvement in his symptoms.

Overall, where the evidence shows that the Veteran's pes planus became symptomatic during service and has persisted since that time, the evidence shows that the Veteran's pre-service pes planus was aggravated during service.  Accordingly, the Veteran is entitled to service connection for bilateral pes planus.  To that extent, this appeal is granted.


ORDER

Service connection for bilateral pes planus is granted.


REMAND

Regarding the Veteran's claim for service connection for a left ankle disorder, the Veteran has asserted that he has a current left ankle disorder that has resulted from his pes planus.  Service connection for pes planus has been granted to the Veteran.

To date, the Veteran has not undergone a VA examination of his claimed left ankle disorder.  Where service connection is in effect for the Veteran for bilateral pes planus and given the Veteran's complaints of current left ankle problems, the relatively low threshold for triggering VA's duty to provide a VA examination is met.  Accordingly, the Veteran should be afforded a VA orthopedic examination of his left ankle to determine its nature and etiology.  38 C.F.R. § 3.159(c)(4).

In relation to the Veteran's claims for service connection for claimed disorders of the right hip and right knee, the Veteran has alleged that both disorders may also have resulted secondarily from his pes planus condition.  He was afforded a VA examination in January 2010.  That examination revealed diagnoses of right hip strain and right knee strain.  The examiner opined that both disorders were less likely than not the result of injuries sustained during service.  Nonetheless, the examiner did not offer any opinion as to whether the diagnosed right hip strain and right knee strain were caused or aggravated by his bilateral pes planus condition.  Under the circumstances, the January 2010 VA examiner's opinion is incomplete.  For that reason, the VA orthopedic examination ordered above should also include an examination of the Veteran's right hip and right knee to determine whether any current conditions in those joints are related to the Veteran's active duty service and/or service-connected bilateral pes planus condition.  38 C.F.R. § 3.159(c)(4).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any other private or VA treatment providers who have rendered treatment for his right hip, right knee, and/or left ankle since January 2010.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a right knee disorder; a right hip disorder; and a left ankle disorder, each to include as secondary to bilateral pes planus.

The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of his right hip, right knee, and left ankle.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his right hip, right knee, and/or left ankle since January 2010.
 
2.  Make efforts to obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Arrange for the Veteran to undergo a VA orthopedic examination, to be performed by an appropriate VA examiner, to assess whether any current right knee, right hip, and/or left ankle disorder is related etiologically to his active duty service and/or his service-connected bilateral pes planus disability.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies, to include any indicated radiological studies, of the Veteran's right knee, right hip, and left ankle should be performed.  The examiner should render diagnoses as to the claimed disorders.  The examiner should also provide opinions as to the following questions:

	(a) for any diagnosed disorder of the Veteran's right 	hip, is it at least as likely as not (i.e., at least a 50 	percent probability) that the disorder was caused by or 	resulted from an injury, illness, or event that occurred 	during the Veteran's active duty service, to include the 	pulled right hip muscle that was sustained by the 	Veteran and treated during service in June 1983?

	(b) for any diagnosed disorder of the Veteran's right 	knee, is it at least as likely as not (i.e., at least a 50 	percent probability) that the disorder was caused by or 	resulted from an injury, illness, or event that occurred 	during the Veteran's active duty service, to include the 	right patella strain that was sustained by the Veteran 	and treated during service in March 1982?

	(c) for any diagnosed disorder of the Veteran's left 	ankle, is it at least as likely as not (i.e., at least a 50 	percent probability) that the disorder was caused by or 	resulted from an injury, illness, or event that occurred 	during the Veteran's active duty service?

	(d) for each diagnosed disorder, is it at least as likely 	as not (i.e., at least a 50 percent probability) that the 	disorder has either (i) resulted from or (ii) been  
aggravated by the Veteran's service-connected bilateral pes planus condition, to include as a result of altered body mechanics or altered gait?

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.
 
4.  After completion of the above development, the issues of the Veteran's entitlement to a compensable initial disability rating for bilateral hearing loss; an initial disability rating in excess of 30 percent for PTSD; and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


